ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowed because the prior art made of record does not teach a method for diagnosing analog circuit fault based on cross wavelet features, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-4, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
step (2): performing cross wavelet decomposition on both the training sample set and the test sample set to respectively acquire a wavelet cross spectrum of the training sample set and a wavelet cross spectrum of the test sample set, wherein the wavelet cross spectra is in a form of two-dimensional matrixes; step (3): applying bidirectional two-dimensional linear discriminant analysis to process the wavelet cross spectrum of the training sample set, extracting fault feature vectors of the training sample set; and
 applying bidirectional two-dimensional linear discriminant analysis to process the wavelet cross spectrum of the test sample set, extracting fault feature vectors of the test sample set; and 
step (4): submitting the fault feature vectors of the training sample set to a support vector machine for training an SVM classifier, and constructing a support vector machine fault diagnosis model based on the fault feature vectors of the training sample set; and after the model is trained, inputting the fault feature vectors of the test sample set to the model to perform fault classification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851